Citation Nr: 0710489	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
anxiety, and depression.

2.  Entitlement to service connection for alcoholism as 
secondary to PTSD with depression and anxiety.  

3.  Entitlement to service connection for a borderline 
personality disorder.  

4.  Entitlement to an initial compensable disability 
evaluation for left hip iliopsoas tendonitis.  

5.  Entitlement to an initial compensable disability 
evaluation for right hip iliopsoas tendonitis.  

6.  Entitlement to an initial compensable disability 
evaluation for lumbosacral strain.

7.  Entitlement to an initial compensable disability 
evaluation for sinusitis.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 2000 to October 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).  

Thereafter, the veteran moved to Pennsylvania and the 
Philadelphia RO assumed jurisdiction.  

The issues of entitlement to service connection for a 
psychiatric disorder, to include PTSD, anxiety and 
depression; entitlement to service connection for a 
borderline personality disorder; entitlement to service 
connection for alcoholism as secondary to PTSD, depression, 
or anxiety; and the issue of an increased evaluation for 
sinusitis are remanded to the Appeals Management Center 
(AMC).  The veteran will be notified if further action is 
required on her part.  


FINDINGS OF FACT

1.  The veteran's left hip iliopsoas tendonitis causes no 
more than mild impairment.

2.  The veteran's right hip iliopsoas tendonitis causes no 
more than mild impairment.

3.  The veteran has lumbar spine been shown to have normal 
flexion to 95 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees, and rotation to the right and left to 
35 degrees, with no decrease of motion or pain with 
repetitive motion. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for left hip 
iliopsoas tendonitis have been met since November 25, 2002.  
38 U.S.C.A. § 1155 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5250, 5251, 5252, 5253, 5254, 5255 
(2006).  

2.  The criteria for a 10 percent evaluation for right hip 
iliopsoas tendonitis have been met since November 25, 2002.  
38 U.S.C.A. § 1155 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5024, 5250, 5251, 5252, 5253, 5254, 5255 
(2006).  

3.  The criteria for a compensable disability evaluation for 
lumbosacral strain have not been met at anytime.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5292, 5295 (2003), Diagnostic Codes; Diagnostic Codes 5235 to 
5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The March 2003 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The March  2003 letter also notified the veteran of the need 
to submit any pertinent medical or service medical records in 
her possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claim, and she was provided with notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal in January 
2007.  Even if notice on the latter two elements is deemed 
insufficient, the Board notes that in Dingess, the Court held 
that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
a VA examination.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Right and Left Hip

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250.  Favorable ankylosis in flexion at an 
angle between 20 and 40 degrees with slight adduction or 
abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to a special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253.  Limitation of extension of the 
thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
limitation is limited to 30 degrees, a 20 percent evaluation 
is contemplated, and a 30 percent evaluation is assigned 
where flexion is limited to 20 degrees.  Where flexion is 
limited to 10 degrees, a 40 percent evaluation is 
contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross her legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a. , Diagnostic Code 5254.

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability; a 20 
percent evaluation is warranted when the disability results 
in moderate knee or hip disability; and a 30 percent 
evaluation is warranted when the disability results in marked 
knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

At the time of her June 2003 VA examination, the veteran 
reported the onset of bilateral hip pain during AIT.  She was 
running in sand when she noted the onset of pain.  There was 
no history of dislocation or direct trauma to this area.  The 
veteran reported experiencing daily aching pain with shooting 
pain at times into the lower extremities.  She noted being 
able to walk up to thirty minutes on good days.  On bad days, 
she had difficulty moving around.  The veteran reported 
having intermittent locking of the hips and stated that 
flare-ups were activity dependent.  Range of motion was 
limited only when she had locking of her hips.  She did not 
need any assistive devices.  The veteran used Ibuprofen for 
the pain.  

Range of motion for the hips was normal, bilaterally, with 
flexion to 125 degrees, extension to 20 degrees, adduction to 
30 degrees, abduction to 45 degrees, external rotation to 45 
degrees, and internal rotation to 20 degrees.  Repetitive 
range of motion testing did not cause pain or decrease the 
range of motion.  There was no tenderness over the greater 
trochanteric bursa, bilaterally.  A diagnosis of bilateral 
hip iliopsoas snapping tendon was rendered.  

In her February 2004 notice of disagreement, the veteran 
indicated that the statement that range of motion testing did 
not cause great pain was false.  She stated that she had 
great pain and that the joints were popping with movement and 
this was being ignored by the VA doctor.  

The Board notes that the veteran has reported having hip pain 
numerous times during service and at the time of her June 
2003 VA examination.  Based upon the reported symptoms of 
pain, the Board finds that symptomatology associated with the 
veteran's right hip and left hip disorders more closely 
approximates that warranting a 10 percent disability 
evaluation.  However, the medical findings reported at the 
time of the VA examination reveal no more than slight 
functional impairment of either the right or left hip.  The 
Board has accorded more probative value to the observations 
of the skilled professional.  Ranges of motion reported at 
the time of the June 2003 examination showed flexion to 125 
degrees, extension to 20 degrees, adduction to 30 degrees, 
abduction to 45 degrees, external rotation to 45 degrees, and 
internal rotation to 20 degrees.  Thus, an evaluation in 
excess of 10 percent is not warranted under Diagnostic codes 
5252 or 5253 for either hip.  An evaluation in excess of 10 
percent for either hip is also not warranted under Diagnostic 
codes 5250 or 5254, as the veteran has not been shown to have 
ankylosis of the hip or a flail joint.  Malunion has also not 
been demonstrated.  

The Board also considered the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board notes that the veteran has complained of continuous 
pain in her hips during the entire appeal period.  Hip pain 
was also noted at the time of the VA examinations.  However, 
there is no indication that pain limits function to an extent 
more than is contemplated by a 10 percent disability 
evaluation under any of the applicable codes. 

To the extent that an evaluation in excess of 10 percent is 
sought for either hip, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.



Lumbosacral Strain

Under the rating criteria in effect prior to September 26, 
2003, a 10 percent disability evaluation was assigned for 
lumbosacral strain with characteristic pain on motion, a 20 
percent disability was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
disability evaluation was assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.

A 10 percent disability evaluation was also warranted for 
slight limitation of the lumbar spine while a 20 percent 
disability evaluation was warranted for moderate limitation 
of the lumbar spine.  A 40 percent evaluation was warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Code 5292.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2006).

At the time of her June 2003 VA examination, the veteran 
indicated that the onset of her lower back pain occurred 
while she was on AIT.  She noted that her back pain was 
aching in nature and that it was present almost daily.  She 
denied having flare-ups and did not need an assistive device.  
She also denied any radicular symptoms.  The veteran was able 
to lift up to 30 lbs. without pain and was able to walk up to 
30 minutes without pain.  

Physical examination revealed normal flexion to 95 degrees, 
extension to 35 degrees, lateral flexion to 40 degrees, and 
rotation to the right and left to 35 degrees.  Repetitive 
range of motion did not cause pain or decrease the range of 
motion.  

In her February 2004 notice of disagreement, the veteran 
indicated that the statement that repetitive range of motion 
testing did not cause pain was false.  She noted that it 
caused her great pain and that she was more limited in range 
of motion than was reported.  

The Board is sympathetic to the beliefs of the veteran; 
however, the medical findings reported at the time of the VA 
examination reveal no impairment of the lumbar spine.  The 
Board has accorded more probative value to the observations 
of the skilled professional.  Ranges of motion reported at 
the time of the June 2003 examination revealed normal flexion 
to 95 degrees, extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to the right and left to 35 degrees.  
There was also no decrease of motion or pain with repetitive 
motion.  Thus, a compensable disability evaluation would not 
be warranted under the applicable codes. 

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 
June 2003 examiner noted that there was no additional pain or 
functional loss with repetitive motion.  

To the extent that a compensable evaluation is sought, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

        Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
service-connected hip or lumbosacral strain disorders have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent evaluation for left hip iliopsoas tendonitis 
from the date of claim, is granted subject to regulations 
governing monetary benefits. 

A 10 percent evaluation for right hip iliopsoas tendonitis 
from the date of claim, is granted subject to regulations 
governing monetary benefits.

A compensable evaluation for lumbosacral strain at any time 
is denied. 


REMAND

With regard to the veteran's claims of service connection for 
a psychiatric disorder, to include PTSD, anxiety, and 
depression; alcoholism secondary to PTSD, anxiety, and 
depression; the Board notes that the veteran was diagnosed as 
having depression, anxiety, and a borderline personality 
disorder on several occasions during service.  The Board 
further observes that the veteran filed a formal complaint of 
sexual harassment during service.

As to the veteran's claim of service connection for a 
borderline personality disorder, the Board notes that under 
38 C.F.R. § 4.127, personality disorders are not diseases or 
injuries for compensation purposes and except as provided in 
3.310(a), disability resulting from them may not be service-
connected; however, disability resulting from a mental 
disorder that is superimposed on a personality disorder may 
be service-connected.  

To date, the veteran has not been afforded a VA psychiatric 
examination to determine the nature and etiology of any 
current psychiatric disorder and whether it is related to 
service.  Based upon the inservice diagnoses and the 
statements of the veteran, the Board is of the opinion that 
the veteran should be afforded a VA examination to determine 
the nature and etiology of any current psychiatric disorder.  

With regard to the issue of an increased evaluation for 
sinusitis, the Board notes that at the time of her June 2003 
VA examination, the veteran reported having no chronic 
symptoms for her sinusitis.  Subsequent to the June 2003 VA 
examination, the veteran, in her February 2004 notice of 
disagreement, indicated that soon after the examination she 
started having problems with her sinuses that lasted most of 
the summer.  She also noted that she had had three episodes 
that fall and winter.  She stated that each time she had 
these episodes they were accompanied by constant headaches, 
pain, and discharge with crusting.  VA is obliged to afford a 
veteran contemporaneous examinations where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that her disabilities have worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s) including PTSD which may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.  

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, including 
depression, anxiety, etc., is/are related 
to service on the basis of direct service 
incurrence, or if pre-existing service, 
was/were aggravated by the veteran's 
period of service, particularly with 
respect to alleged traumatic experiences.  

The examiner should also render an 
opinion as to the etiology of the 
veteran's alcoholism and whether it is 
secondary to any diagnosed psychiatric 
disorder.  If a personality disorder is 
diagnosed, the examiner should also 
render an opinion as to whether the 
veteran has a disability resulting from a 
mental disorder that is superimposed on 
that personality disorder.

The report of examination should include 
the rationale for all opinions expressed.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of her service-connected 
sinusitis.  All indicated tests and 
studies are to be reported and all 
findings are to be reported in detail.  
The claims folder should be made 
available to the examiner.  The examiner 
should be given a copy of the pertinent 
regulations regarding sinusitis to assist 
in the preparation of the examination 
report.  

3.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefits sought can be 
granted.  If any claim remains denied, 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


